19 N.Y.2d 613 (1967)
In the Matter of Mabel E. Britton, as Executrix of George H. Britton, Deceased, Appellant,
v.
State Tax Commission, Respondent.
Court of Appeals of the State of New York.
Argued January 11, 1967.
Decided January 19, 1967.
Sterling L. Weaver and Harold Samloff for appellant.
Louis J. Lefkowitz, Attorney-General (Edwin R. Oberwager and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL.
Order affirmed, without costs; no opinion.